The rule, prevailing before the adoption of the Code of 1907, relative to the examination of a witness touching his conviction for crime, was changed by section 4009 of the Code, which provides:
"A witness may be examined touching his conviction for crime, and his answers may be contradicted by other evidence."
See Moore v. State, 12 Ala. App. 243, 67 So. 789.
Under this statute, it was permissible for the state, on cross-examination of the defendant, to elicit evidence touching his conviction of larceny, an offense involving moral turpitude. Moton v. State, 13 Ala. App. 43, 69 So. 235.
There was evidence tending to prove the defendant's guilt, and the ruling of the trial court on the motion for new trial will not be disturbed. Sou. Ry. Co. v. Kirsch, 150 Ala. 659,43 So. 796.
Affirmed. *Page 112